DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on July 19, 2022.
Claims 1-20 are pending.
Claims 1, 4, 7, 9, 12, 15, 17 and 20 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grechanik et al. (US 8,185,917) in view of Stolfo et al. (US 8,789,172).

With respect to Claim 1, Grechanik et al. disclose:
initiate a regression testing engine on a second version of an application; (initiating monitoring of operator input (regression testing) on a selected GUI application (GAP) version (second version), Column 9, lines 44-49)
determine, using the regression testing engine, one or more states of the second version of the application, (GUI model builder logic (regression testing engine) intercepts operator events (states) of the GAP, Column 10, lines 12-44) wherein determining further comprises: 
initiating a user interface navigation engine on the second version of the application; (launching the GAP with screens for the operator to navigate through, Column 10, lines 12-23)
executing, using the user interface navigation engine, one or more actions on one or more user interfaces of the second version of the application, wherein executing the one or more actions causes the application to navigate through the one or more user interfaces of the second version of the application; (the operator performs a serious of actions which navigates through a sequence of screens and GUI elements, Column 10, lines 12-23)
recording an action-based navigation based on at least the execution of the one or more actions on the one or more user interfaces of the second version of the application; (the GUI model builder logic records the structures of the screens and operator actions (action-based navigation) on the GAPs, Column 10, lines 12-19)
and determining the one or more states of the second version of the application based on at least the execution of the one or more actions on the one or more user interfaces of the second version of the application; (monitoring operator interaction with GUI elements/screens and obtaining GAP state information, Columns 9 and 10, lines 62-67 and 1-11 respectively)
capture, using the regression testing engine, one or more screenshots of the one or more user interfaces of the second version of the application; (recording (capturing) the sequence of screens (screenshot) and obtaining information about the structure of the GAP and the properties of the individual GUI elements, Column 10, lines 19-23)
map, using the regression testing engine, the one or more screenshots of the one or more user interfaces with the one or more states of the second version of the application; (capturing GUI element information on an element by element, screen by screen or other incremental basis (mapping), Column 10, lines 7-11 and 26-32)
generate one or more nodes based on at least mapping the one or more screenshots of the one or more user interfaces with the one or more states of the second version of the application; (see Figure 2; elements 238 and 240; generate a GAP GUI model using the GUI element information (mapping) which includes nodes and edges, Column 10, lines 26-32)
generate one or more edges based on at least capturing the one or more actions executed on the one or more user interfaces of the second version of the application causing the application to navigate through the one or more user interfaces of the second version of the application; (see Figure 2; elements 238 and 240; generate a GAP GUI model (second version) using the GUI element information (mapping/captured one or more actions (screen by screen) which includes nodes and edges, Column 10, lines 26-32)
and generate, using the regression testing engine, a second state instance map based on at least the one or more nodes and the one or more edges; (see Figure 2; elements 238 and 240; generate a GAP GUI model using the GUI element information (mapping) which includes nodes and edges, Column 10, lines 26-32)
	retrieve a first state instance map for a first version of the application; (generating (retrieve) a GAP model (first state instance map) for the current version of a particular GAP (first version of the application), Column 2, lines 55-57)
compare the second state instance map with the first state instance map; (processor invokes GAP comparison logic between two GAP GUI models (first/second state instance map), Column 5, lines 38-42)
determine, using a differential detection engine, one or more differential features in the second version of the application based on at least the comparison: (generating/determining a difference portion of a GUI difference model (one or more differential features), Columns 7 and 8, lines 63-67 and 1-39 respectively)
Grechanik et al. do not disclose:
initiate a machine learning model on the one or more differential features in the second version of the application; and
classify, using the machine learning model, the one or more differential features into intentional feature differentials or unintentional feature differentials.
However, Stolfo et al. disclose:
initiate a machine learning model on the one or more differential features in the second version of the application; (generating a model (machine learning model) of expected and/or unexpected behavior and/or expected and/or unexpected differences in behavior (differential features), Columns 8 and 9, lines 61-67 and 1-17 respectively)
and classify, using the machine learning model, the one or more differential features into intentional feature differentials or unintentional feature differentials. (classify/record whether the differences or expect/unexpected (intentional or unintentional), Column 9, lines 1-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stolfo et al. into the teaching of Grechanik et al.to include initiate a machine learning model on the one or more differential features in the second version of the application and classify, using the machine learning model, the one or more differential features into intentional feature differentials or unintentional feature differentials in order to determine expected and/or unexpected behavior and/or expected and/or unexpected differences in behavior which helps identify malicious code. (Stolfo et al., Column 8, lines 61-67)

	With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Grechanik et al. further disclose:
	wherein the at least one processing device is further configured to: 
generate, using the regression testing engine, the first state instance map for the first version of the application. (generating a GAP model (first state instance map) for the current version of a particular GAP (first version of the application), Column 2, lines 55-57)

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Grechanik et al. further disclose:
	wherein the at least one processing device is further configured to: 
initiate the differential detection engine on the first state instance map and the second state instance map; (processor invokes GAP comparison logic (differential detection engine) between two GAP GUI models (first/second instance map), Column 5, lines 38-42)
and determine, using the differential detection engine, one or more differential features in the second version of the application. (generating/determining a difference portion of a GUI difference model (one or more differential features), Columns 7 and 8, 
lines 63-67 and 1-39 respectively)

With respect to Claim 5, all the limitations of Claim 4 have been addressed above; and Grechanik et al. further disclose:
	wherein the at least one processing device is further configured to: 
determine, using the differential detection engine, the one or more differential features in the second version of the application, wherein determining further comprises comparing the second state instance map with the first state instance map. (processor invokes GAP comparison logic (differential detection engine) between two GAP GUI models (first/second instance map), Column 5, lines 38-42)

With respect to Claim 6, all the limitations of Claim 5 have been addressed above; and Grechanik et al. further disclose:
wherein the at least one processing device is further configured to: compare the second state instance map with the first state instance map, wherein comparing further comprises comparing the one or more screenshots of the one or more user interfaces associated with the second version of the application with the one or more screenshots of the one or more user interfaces associated with the first version of the application at each of the one or more states. (processor invokes GAP comparison logic (differential detection engine) between two GAP GUI models (screenshot/snapshot comparison), Column 5, lines 38-42)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Grechanik et al. do not disclose:
	wherein the at least one processing device is further configured to: 
initiate the machine learning model on the one or more differential features in the second version of the application; 
and classify, using the machine learning model, the one or more differential features into one or more classes.
However, Stolfo et al. disclose:
wherein the at least one processing device is further configured to: 
initiate the machine learning model on the one or more differential features in the second version of the application; (generating a model (machine learning model) of expected and/or unexpected behavior and/or expected and/or unexpected differences in behavior (differential features), Columns 8 and 9, lines 61-67 and 1-17 respectively)
and classify, using the machine learning model, the one or more differential features into one or more classes. (classify/record whether the differences or expect/unexpected (classes), Column 9, lines 1-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stolfo et al. into the teaching of Grechanik et al.to include initiate a machine learning model on the one or more differential features in the second version of the application and classify, using the machine learning model, the one or more differential features into one or more classes in order to determine expected and/or unexpected behavior and/or expected and/or unexpected differences in behavior which helps identify malicious code. (Stolfo et al., Column 8, lines 61-67)

With respect to Claim 8, all the limitations of Claim 7 have been addressed above; and Grechanik et al. do not disclose:
wherein the at least one processing device is further configured to: 
determine, using the differential detection engine, one or more past differential features in one or more previous versions of the application; 
electronically receive, from a computing device of a user, the one or more classes; 
initiate a machine learning algorithm on the one or more past differential features and the one or more classes;
and train, using the machine learning algorithm, the machine learning model to classify one or more unseen differential features into the one or more classes.
However, Stolfo et al. disclose:
wherein the at least one processing device is further configured to: 
determine, using the differential detection engine, one or more past differential features in one or more previous versions of the application; (a list or lists of expected and/or unexpected behavior and/or a list or lists of expected and/or unexpected differences in behavior (past differential features in one or more previous versions), Column 8, lines 61-67)
electronically receive, from a computing device of a user, the one or more classes; (retrieving the model (machine learning model) of expected and/or unexpected behavior and/or expected and/or unexpected differences in behavior (classes), Columns 8 and 9, lines 61-67 and 1-17 respectively)
initiate a machine learning algorithm on the one or more past differential features and the one or more classes; (classifying/recording/comparing (initiate a machine learning algorithm) the expected differences and the unexpected differences (unseen differential features) to avoid false positives and improve malicious code detection), Column 9, lines 24-29)
and train, using the machine learning algorithm, the machine learning model to classify one or more unseen differential features into the one or more classes. (classifying/recording (training) the expected differences and the unexpected differences (unseen differential features) to avoid false positives and improve malicious code detection), Column 9, lines 24-29)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stolfo et al. into the teaching of Grechanik et al.to include determining, using the differential detection engine, one or more past differential features in one or more previous versions of the application, electronically receive, from a computing device of a user, the one or more classes, initiating a machine learning algorithm on the one or more past differential features and the one or more classes and training, using the machine learning algorithm, the machine learning model to classify one or more unseen differential features into the one or more classes in order to avoid false positives and improve malicious code detection. (Stolfo et al., Column 9, lines 24-29)

Claims 9 and 11-16 are computer program product claims corresponding to the system claims above (Claims 1 and 3-8) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1 and 3-8.

Claims 17, 19 and 20 are method claims corresponding to the system claims above (Claims 1, 3 and 4) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 3 and 4.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grechanik et al. (US 8,185,917) in view of Stolfo et al. (US 8,789,172) and in further view of Parker et al. (US 5,781,720).

	With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Grechanik et al. and Stolfo et al. further disclose:
	wherein the at least one processing device is further configured to: 
execute, using the user interface navigation engine, the one or more actions on the one or more user interfaces of the second version of the application, wherein the one or more actions comprises one or more interactions with one or more features associated with each of the one or more user interfaces of the second version of the application. (Grechanik et al., the operator performs a serious of actions which navigates through a sequence of screens and GUI elements, Column 10, lines 12-23)
Grechanik et al. and Stolfo et al. do not disclose:
simulated interactions
However, Parker et al. disclose:
simulated interactions (simulate user events such as keyboard or mouse interactions, Abstract, lines 3-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Parker et al. into the teaching of Grechanik et al. and Stolfo et al. to include simulated interactions in order to automate test of graphical user interfaces. (Parker et al., Abstract, lines 1-3)

Claim 10 is a computer program product claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Claim 18 is a method claim corresponding to the system claim above (Claim 2) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 2.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.

In the Remarks, Applicant argues:
	At a minimum, Grechanik does not teach or suggest generating the one or more edges based on at least capturing the one or more actions executed on the one or more user interfaces of the second version of the application causing the application to navigate through the one or more user interfaces of the second version of the application. The Office cites Grechanik at Figure 2, elements 238 and 240, and col. 10, Il. 26-32 as teaching the claim element. However, the cited portion of Grechanik merely discloses generating a GUI model based on GAP state messages regarding the subsequent GAP version. Grechanik does not teach or suggest generating the one or more edges based on at least capturing the one or more actions executed on the one or more user interfaces of the second version of the application causing the application to navigate through the one or more user interfaces of the second version of the application. None of the other cited references overcome the deficiencies of Grechanik. Accordingly, Applicant respectfully requests that the 35 U.S.C. § 103 rejection be withdrawn.

Examiner’s Response:
	The Examiner respectfully disagrees. Grechanik discloses monitoring and recording the sequence of screens that an operator navigates through as well as any actions that the operator performs on the GUI elements. (see Column 10, lines 12-19) This can be reasonably considered as “capturing the one or more actions executed on the one or more user interfaces of the second version of the application causing the application to navigate through the one or more user interfaces of the second version of the application”. This recording/information is then used to build the GAP GUI model (tree like structure) which contains nodes and edges as seen in Figure 2. (see Column 10, lines 19-44)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
August 23, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191